REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de la Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N°. 111 du .l4.A406.2011
issu de la Conversion de la Garantie d’approvisionnement N°005/CAB/MIN/AFF-
ET/03 du 25/03/2003 jugée convertible suivant la notification n°
163/CAB/MIN/ECN-T/15/JEB/2009 du 21/01/2009

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d’exploitation forestière SOFORMA, immatriculée au registre de
commerce sous Le numéro 058/BOMA, représenté par Monsieur JOAO MANUEL
MAIA TRINTADE, Gérant statutaire, domicilié au N° 1182, Avenue Poids Lourds,
Commune de Limete, Ville de Kinshasa, en République Démocratique du Congo, ci-
après dénommé « Le concessionnaire »;

Article 1°":
L'objet du présent contrat est de définir Les droits et obligations des parties.
ILest complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé
par le concessionnaire et approuvé par l'administration et décrivant l'ensemble
des investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant Les quatre premières années du contrat de concession.

Le cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :

Le présent contrat porte sur une concession forestière d'une superficie SIG de

183.773 hectares dont La situation géographique et Les limites sont décrites ci-
après:
1. Localisation administrative :

1. Secteur : Mpama

2. Territoire  : Lukolela
3. District : Equateur
4. Province : Equateur

I. Délimitation physique

1. Au Nord: Le tronçon de la route compris entre Les villages Donga-Yoka
et Mibenga, ensuite suivre le tronçon du sentier compris entre
les villages Mibenga et Bonginda ;

2. Au Sud : Le tronçon du sentier compris entre Le village Nkondi et la
source de la rivière Makinzie ;
3. A l'Est : Le tronçon du sentier compris entre le village Bonginda et la

rivière qui constitue la limite administrative des Provinces de
Bandundu et de l’Equateur, ensuite remonter cette rivière
jusqu’à la source et de ce point tracer une ligne droite
jusqu’au confluent des rivières Bondenge et Loso en traversant
la route qui mène vers Bikoro ; de ce confluent, rejoindre par
une ligne droite, la source de la rivière Makinzie ;

4. Al'Ouest: Les tronçons de la route et du sentier compris entre les
Villages Donga-Yoka et Nkondi en passant par Les villages Ilebo,
Kalanga et Bobeta.

La carte de La concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :
L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui
sont conférés par la loi et le présent contrat de concession.

Pendant toute la durée du contrat, Le concessionnaire ne peut être privé en tout ou
partie de son droit d'exploiter sa Concession, sauf en cas de non respect de ses
obligations légales, réglementaires ou contractuelles, ou pour cause d'utilité
publique, et dans ce dernier cas moyennant une juste et préalable indemnité,
conformément au droit commun.

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, le concessionnaire a
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans les limites de sa
concession.
Article 6:

Le concessionnaire est tenu de respecter les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de la concession tels que
définis aux articles 36, 37 et 44 du code forestier.

IL lui est interdit de créer toute entrave à l’exercice par les communautés locales
et/ ou peuples autochtones riverains des droits d’usage forestiers ainsi reconnus.

Article 7:

Le concessionnaire bénéficie d’une servitude de passage sur Les fonds riverains,
destinée à favoriser l'accès à sa concession et l’évacuation de sa production. Il
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant la préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d’accès ou d'évacuation à la concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
€n vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

À cette occasion, le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur la période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière illégale dûment constatée;

3. le commerce illégal des produits forestiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. la corruption, le dol ou la violence ou leur tentative dûment constatés.
Article 9:
Conformément aux dispositions de l’article 115 du code forestier, le
Concessionnaire est tenu de s’installer sur la superficie concédée et d’y exécuter
ses droits et obligations tels qu’ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous. En particulier, il doit:

1. matérialiser Les limites de la Concession et de l’assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y Compris les mesures convenues
dans Le plan de relance dans Le cas d’une conversion ou dans la proposition
technique dans le cas de l’adjudication selon les termes du cahier des
charges;

4. réaliser les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
Contenues dans Le plan de relance dans le cadre d’une conversion ou dans la
Proposition technique dans le cas d’une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l’acquisition des équipements prévus,
la remise en état ou la modernisation de l’outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans la
Proposition du plan de relance, dans le cas d’une concession ou dans la
Proposition technique dans le cas d’une adjudication, et écrits dans le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de la concession, dans Les délais
prescrits par la réglementation fiscale.

Article 10:

Le concessionnaire s'engage à préparer et à Soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à la réglementation en

vigueur. Ce plan doit Comprendre l’ensemble des obligations du concessionnaire en

Dans l'intervalle qui sépare la signature du présent contrat de Vapprobation du
plan, le concessionnaire exploite La forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que Le contrat de concession. Ce
plan de gestion constitue l’ensemble des Engagements du concessionnaire pour
l'exploitation de la forêt concédée avant l'approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans le plan de relance en
Cas, de conversion où dans Les Propositions techniques en cas d’adjudication.

#
Le plan de gestion indique:

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et les modalités de consultation avec les communautés locales
et/ou peuples autochtones sur le contenu et les modalités de réalisation du
plan socio-économique y compris les infrastructures en leur faveur pour la
durée de la concession ;

3. la description des activités de protection de l'environnement et de la
Conservation de la biodiversité et notamment les mesures de réduction,
d’atténuation et de Compensation de tout impact négatif des activités du
Concessionnaire sur l’environnement F

4. la mise en place pendant les quatre premières années d’exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

Si, à l'expiration de la période de quatre ans, les circonstances ne permettent pas
au concessionnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
Communautés locales et/ ou des peuples autochtones riverains et à une
consultation régulière avec eux sur Les questions intéressant la concession et leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de l’environnement et de Conservation de la diversité biologique.

IUcontribue, en particulier sur toute l'étendue de sa concession, à la lutte contre
les feux de brousse, le braconnage et l'exploitation illégale du bois.

IUs’assure que les activités de la concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l’entreprise;

2. fermer les routes et chemins d’accès aux aires d’exploitation:;

3. interdire l'accès des véhicules étrangers, sauf sur les voies d’intérêt public;

4. interdire Les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;
5. mettre en œuvre des mesures de Sauvegarde environnementales adéquates
telles qu’elles découlent du Plan de relance dans le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de la Concession que
dans ses environs immédiats, tout impact négatif sur l’environnement, des
travaux de réalisation d’infrastructures.

Article 12:

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences
et toutes restrictions édictées par l’administration chargée des forêts dans le but
de protéger La diversité biologique.

Cette mise en réserve se fait sur base de l'inventaire des ressources forestières ou
en cours d’exploitation.

La liste des essences forestières dont l'exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs Quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant la matérialisation des limites de l’assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
Concessionnaire exploite une seule assiette annuelle de coupe qui 1/25ème ne
saurait être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre de
l’année à laquelle elle s'applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
l'exploitation forestière et le plan d'aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d’arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de la couverture végétale
ou d’altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et de
calculs de régénération Par essence et par concession en tenant compte des
besoins de régénération de chaque essence.
Le diamètre minimum d'aménagement est le diamètre à partir duquel le plan
d'aménagement prévoit le prélèvement des essences forestières définies dans le
cycle de coupe ou rotation.

En aucun cas, le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d'exploitation. Le diamètre minimum d’exploitation est le
diamètre au-dessous duquel l'exploitation d’une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
Concessionnaire applique le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au Marquage des bois qu’il coupe
conformément à la réglementation en matière d'exploitation forestière.

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu’ils sont définis dans le cahier des charges. Pendant la période
de préparation du plan d'aménagement, le concessionnaire consulte les
communautés locales et/ou peuples autochtones riverains sur le plan socio-
économique et les infrastructures qui feront l’objet du cahier des charges définitif
qui sera annexé au plan d'aménagement. Celui-ci couvrira les cinq années qui
suivent l’approbation du plan d'aménagement et sera actualisé tous les cinq ans.

Nonobstant l’alinéa 2 ci-dessus, le concessionnaire s’engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un Plan socio-économique, Y compris les infrastructures
socio-économiques et services Sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l’exécution des dispositions de l'article
82 du code forestier relatives à la garantie bancaire.

Article 19:

Le concessionnaire est tenu au paiement régulier et dans les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d’aucune
exonération.

Article 20:

Le concessionnaire souscrit une police d’assurance contre les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa Concession, notamment contre les risques de vol et
d’incendie des installations concédées.
A défaut d’être couverts Par une clause expresse de la police d’assurance
étendant Le bénéfice aux Sous-traitants de la forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l’autorité
concédante, sous traiter tout ou partie de certains travaux, notamment:

ur

+ l'élaboration du plan d'aménagement de la concession ;

la récolte du bois ;

3. la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales .

5. Le transport des produits forestiers;

6. toute autre activité relative à l’exploitation forestière.

D

Toutefois, le Concessionnaire demeure responsable tant envers l’autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu’à l'égard des tiers Pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a la faculté de renoncer au bénéfice de la concession avant
l'expiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant Pas trois mois, l'autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges. Le contrat est résilié notamment
dans l’un des cas ci-après:

1. le non payement des taxes et redevances liées à l'exploitation de la
Concession, après expiration des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d'aménagement de
la concession dans les délais légaux conformément à l’article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d’acte de Corruption, de dol
ou de violence dûment constaté;
5. La violation répétée, après mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

Article 24:

Les infractions mentionnées à l'alinéa 2 de l’article 23 ci-dessus, sont
constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et Les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s’applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

Article 25:

L'autorité concédante constate la déchéance et procède à la résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concernés.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l’article 8 ci-dessus, le présent contrat prend fin
le 02 août 2036. Le concessionnaire peut solliciter le renouvellement du
contrat un an avant la date de son expiration. La décision de refus de
renouvellement peut faire l’objet de recours devant les juridictions
compétentes.

Article 28:
À La fin de la concession, Le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à la législation en vigueur.

Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d’expiration du présent contrat de concession.
Le concessionnaire recouvre les créances dues, règle Les dettes, dresse le solde
de ces opérations et clôture tous Les comptes financiers.

Article 30:
Tout différend relatif à l'interprétation ou l'exécution du présent contrat de
Concession et du cahier des charges sera réglé à l’amiable.

En cas d’échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l’arbitrage prévu par les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans Les Localités riveraines de La concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre en vigueur pour les
Concessionnaires, à La date de sa signature.

Fait à Kinshasa en double exemplaire, Le {4 AUG 201t

Pour le concessionnaire Pour la République

ÿ© JOAO MANUEL MAIA TRINDADE, José E.B. ENDUNDO

+

Gérant Statutaire Ministre de l’Enviro
Conservation de la
Tourisme

10
PROCURATION SPECIALE

Je soussigné Joao Manuel MAIA TRINDADE, Gérant Statutaire
de la Société Forestière et des Matières  Ligneuses
Africaines ,SOFORMA en sigle, dont le siège social est à Kinshasa sur
l'Avenue des Poids Lourds numéro 1182, Quartier Kingabwa dans la
Commune de Limete , immatriculée au Nouveau Registre de Commerce
de Boma sous le numéro 058, agissant conformément à l’article 19 des
statuts sociaux, donne par la présente procuration mandant à Madame
Filomena Capela CORREIA AMARAL, Coordonnatrice Générale des
Services à la SOFORMA, de signer les titres de conversion de
concessions forestières de la SOFORMA.

En foi de quoi ai- je établi la présente pour servir et valoir ce que
de droit.

Fait le 26.1 .Ao01..1 2011

Joao Manuel MAIA TRINDADE
Gérant Statutaire
